Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claims 1, 4, and 15 recite the limitations a gate capping layer on the first gate metal and the second gate metal, wherein the gate capping layer comprises a side surface which 1s inclined so that an area of a horizontal cross- sectional surface thereof increases toward an upper portion thereof in a direction away from the fin type active pattern, wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a lowermost surface of each of the plurality of inter-contact insulation patterns, with respect to the fin type active pattern. The closest prior art references US 9941161 (Liao), US 20200091345 (Chiu), and US 20180083002 (Kim) describes the relationship between the spacers and the gate capping layer and not the relationship of the spacer layers in relation to the inter-contact insulation pattern, specifically wherein  an upper surface of the gate capping layer and an uppermost surface of the first spacer are higher than a lowermost surface of the plurality of inter-contact insulation patterns. Applicant argued that the configuration’s combination with the primary reference Liao would not translate into the configuration of the present invention without the benefit of applicant's disclosure. Claims 2. 3. 5-14, and 16-20 depend from these claims and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/12/22